MEMORANDUM**
Shunzi Qian, a native and citizen of the People’s Republic of China, petitions for review of the Board of Immigration Appeals’ order affirming, without opinion, an immigration judge’s (“IJ”) order denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We lack jurisdiction to review Qian’s contentions regarding the grounds for the IJ’s adverse credibility determination because Qian, who was represented by counsel throughout the proceedings, failed to raise them before the agency. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004). The agency denied asylum and withholding of removal based on the unchallenged credibility finding, and Qian does not challenge the agency’s denial of relief under the CAT. We therefore dismiss the petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.